 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 17cr2687-JAH
12                                      Plaintiff,
                                                         ORDER DENYING DEFENSE
13   v.                                                  COUNSEL’S REQUEST TO
                                                         MAINTAIN COPIES OF EXHIBITS
14   JEFFREY MICHAEL VUYTOWECZ,
                                                         O-W
15                                    Defendant.
16
17         During the proceedings in this case, the Defendant’s subpoena for production of the
18   personnel records of the arresting officer and fact witness, Kyle Klein, was challenged by
19   the San Diego Sheriff’s Department. After a hearing, the Court ordered the production of
20   Deputy Klein’s personnel records for in -camera review.
21         The personnel records were produced and filed under seal. Doc. Nos. 36-39. As a
22   result of the in-camera review, the Court determined that some of the aforementioned
23   personnel records were relevant and should be produced to the parties. The production of
24   these documents was made subject to a Protective Order issued by this Court, (doc. no. 40),
25   “for the purpose of investigating, preparing for motion hearings and/or trial and any appeals
26   of the matter and for no other purpose”. Id. at 1-2. The Order placed additional conditions
27   and restrictions on the manner of use and dissemination of the documents, including the
28   requirement that all copies of the produced documents shall be returned to this Court. Id.

                                                     1
                                                                                       17cr2687-JAH
 1         After the conclusion of the case, and pursuant to the Protective Order, Defendant,
 2   through defense counsel, returned all copies possessed by the defense, including documents
 3   provided to his investigator, with the exception of one copy of Exhibits O - W. In defense
 4   counsel’s ex parte communication to the Court dated June 14, 2019, defense counsel
 5   represented that one copy of Exhibits O - W was maintained by counsel to be a part of the
 6   “client’s file”. Counsel requested that she be permitted to maintain the subject copy “in
 7   keeping with her ethical duty to maintain the client’s file and in the event something is
 8   resurrected from this case.”
 9         The Protective Order is clear with respect to the return of all copies of records from
10   Deputy Klein’s personnel files. The records have significant privacy interests. Therefore,
11   IT IS HEREBY ORDERED Counsel’s request to maintain a copy of Exhibits O - W,
12   inclusive is DENIED. The records shall be returned to the Court FORTHWITH.
13         IT IS SO ORDERED.
14
15
     DATED:      January 7, 2020
16
                                                  _________________________________
17
                                                  JOHN A. HOUSTON
18                                                United States District Judge
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                      17cr2687-JAH
